Exhibit 10.II.J

LOGO [g85569logo-mosaic.jpg]

SUPPLY AGREEMENT (Renewal)

Argentina

 

DATE:    September 28, 2007 SELLER:   

MOSAIC CROP NUTRITION, LLC

8813 HWY 41 SOUTH

RIVERVIEW, FL 33569

BUYER:   

CARGILL S.A.CI.

Elevatores Central

Leandro No Alem 928

Piso 11 (CP 1001 Buenos Aires)

Argentina

PRODUCT:    DAP AND MAP/S-15 SPECIFICATIONS:    SPECIFICATIONS ATTACHED PURSUANT
TO GEOGRAPHIC LOCATIONS MARKET:    ARGENTINA PERIOD:    JUNE 1 , 2007 – MAY 31,
2008 PRICING:    MARKET AT TIME OF SALE QUANTITY:    EST. 69,000 METRIC TONS
DURING THE TERM DELIVERY:    DETERMINED AT TIME OF SALE PAYMENT:    WIRE
TRANSFER UPON RECEIPT OF DOCUMENTS TERMS:    MOSAIC TERMS AND CONDITIONS TO
APPLY. (SEE ATTACHED)

 

CARGILL S.A.C.I.     MOSAIC CROP NUTRITION, LLC By:  

 

    By:  

 

Name:  

 

    Name:  

 

Its:  

 

    Its:  

 